Appeal by the claimant from an award of the State Industrial Board commuting the unpaid balance of an award under section 17 of the Workmen’s Compensation Law. The claimant had lived in this country for thirty years. She went abroad for visits but always with intention of returning. She was in this country at the time of the award. An examination of the record shows that claimant was not a non-resident alien residing in England. Decision commuting award reversed and award reinstated, with costs to the claimant against the employer and the insurance carrier. Hill, P. J., Crapser, Bliss and Heffernan, JJ., concur; Rhodes, J., dissents.